J-S41009-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INT. OF: T.M.L., A MINOR     :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
 APPEAL OF: T.L., FATHER             :
                                     :
                                     :
                                     :
                                     :
                                     :   No. 545 MDA 2020


           Appeal from the Decree Entered February 24, 2020,
             in the Court of Common Pleas of York County,
                 Orphans' Court at No(s): 2019-0193a.


 IN RE: ADOPT. OF A.E.L.L., A MINOR :    IN THE SUPERIOR COURT OF
                                    :         PENNSYLVANIA
                                    :
 APPEAL OF: T.L., FATHER            :
                                    :
                                    :
                                    :
                                    :
                                    :    No. 546 MDA 2020


           Appeal from the Decree Entered February 24, 2020,
             in the Court of Common Pleas of York County,
                 Orphans' Court at No(s): 2019-0194a.


 IN THE INT. OF: A.E.L.L., A MINOR   :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
 APPEAL OF:T.L., FATHER              :
                                     :
                                     :
                                     :
                                     :
                                     :   No. 547 MDA 2020
J-S41009-20



              Appeal from the Decree Entered February 24, 2020,
                in the Court of Common Pleas of York County,
                    Orphans' Court at No(s): 2019-0195a.


BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STRASSBURGER, J.*

MEMORANDUM BY KUNSELMAN, J.:                     FILED NOVEMBER 19, 2020

        In these consolidated matters, T.L. (Father) appeals from the decrees

involuntarily terminating his rights to three children – 10-year-old daughter

A.L. (born 2010); 6-year-old daughter A.L. (born 2013); and 5-year-old son

T.L. (born 2014) – pursuant to the Adoption Act. See 23 Pa.C.S.A. §

2511(a)(1), (2), (5), (8) and (b).1 After review, we affirm.

        The relevant history is as follows: The family came to the attention of

the York County Office of Children Youth and Families (Agency) in December

2017 following allegations that Father abused T.L. (2014) by rubbing the boy’s

face in a mess he made, hitting him, and throwing him into a bathtub. The

child sustained injuries, and the court eventually found T.L. was a victim of

abuse under 23 Pa.C.S.A. § 6303.2 There was also domestic violence between


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 The orphans’ court also terminated the rights of T.L. (Mother). Her
consolidated appeal is separately listed before this panel. See 436, 437, 438,
and 439 MDA 2020. In addition to these three subject children, Mother’s case
concerned a fourth child, 11-year-old A.L. (born 2008). The father of A.L. is
R.V., whose rights were also terminated. R.V. did not appeal.

2It was also alleged Father sexually abused A.L. (2013) and A.L. (2010), but
evidently the court was satisfied that there was no reason to pursue these



                                           -2-
J-S41009-20



Mother and Father.        In January 2018, the Agency filed an application for

emergency protective custody, and the court removed the children from

Father’s care. The court adjudicated the children dependent.

       The Agency developed a family service plan to aid in the reunification

of the family. One concern for the court was Father’s substance abuse. From

February 2018 until May 2018, Father was incarcerated for possession of drug

paraphernalia. He was also convicted of driving under the influence (DUI) and

proceeded with DUI court. But since then, Father has been largely compliant

with his drug and alcohol screens and has attended AA meetings, although he

was apparently recorded drinking on a cruise he took with Mother in October

2019. Generally speaking, however, Father displayed moderate progress with

his family service plan. His housing and employment had also been stable.

       Yet, the dependency case lingered, in large part due to Father’s inability

to deal with the children’s advanced behavioral issues. All of the children were

diagnosed with disorganized attachment disorder on account of their

developmental trauma and neglect. Most visitations between Father and the

children were supervised in varying degrees.           By June 2019, Father

progressed to the point that he was able to receive overnight visitations;

however, the court reinstituted supervised visits in November 2019 following

the cruise incident. Thereafter, because the children were placed out of their
____________________________________________


allegations. We only mention them insofar as they were the impetus for the
children’s removal.



                                           -3-
J-S41009-20



parents’ care for approximately two years, the Agency petitioned for

termination.

      The court held termination hearings over the course of three dates,

February 19-21, 2020; Father did not appear for one of those dates, citing a

work conflict. Following the hearings, the orphans’ court issued findings from

the bench and terminated Father’s rights. See Trial Court Opinion (T.C.O. 1),

2/21/20 at 1-17. The orphans’ court issued decrees on February 24, 2020.

Father timely-filed this appeal.   Both Father and the orphans’ court have

complied with Pa.R.A.P. 1925.

      He presents the following issues for our review:

               1. Whether the [orphan’s] court erred in terminating
                  the parental rights of Father pursuant to Sections
                  2511(a)(1), (2), (5) and (8) of the Adoption Act.

               2. Whether the [orphans’] court erred in concluding
                  that termination of parental rights would best serve
                  the needs and welfare of the children pursuant to
                  Section 2511(b) of the Adoption Act.

Father’s Brief at 5.

      We review these claims mindful of our well-settled standard or review:

         The standard of review in termination of parental rights
         cases requires appellate courts to accept the findings of fact
         and credibility determinations of the trial court if they are
         supported by the record.       If the factual findings are
         supported, appellate courts review to determine if the trial
         court made an error of law or abused its discretion. A
         decision may be reversed for an abuse of discretion only
         upon demonstration of manifest unreasonableness,
         partiality, prejudice, bias, or ill-will.  The trial court’s
         decision, however, should not be reversed merely because
         the record would support a different result. We have

                                     -4-
J-S41009-20


            previously emphasized our deference to trial courts that
            often have first-hand observations of the parties spanning
            multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotations marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

            Initially, the focus is on the conduct of the parent. The party
            seeking termination must prove by clear and convincing
            evidence that the parent's conduct satisfies the statutory
            grounds        for    termination     delineated     in Section
            2511(a). Only if the court determines that the parent's
            conduct warrants termination of his or her parental rights
            does the court engage in the second part of the analysis
            pursuant to Section 2511(b): determination of the needs
            and welfare of the child under the standard of best interests
            of the child. One major aspect of the needs and welfare
            analysis concerns the nature and status of the emotional
            bond between parent and child, with close attention paid to
            the effect on the child of permanently severing any such
            bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      We have defined clear and convincing evidence as that which is so

“clear, direct, weighty and convincing as to enable the trier of fact to come to

a clear conviction, without hesitance, of the truth of the precise facts in

issue.” In re C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc) (citation

and quotation marks omitted).




                                         -5-
J-S41009-20



       In this case, the court terminated Father’s parental rights pursuant to

Sections 2511(a)(1), (2), (5), (8), and (b).     3   We need only agree with the

court as to any one subsection of 2511(a), as well as Section (b), in order to

affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). We

begin with the first prong of the termination analysis under Section 2511(a).

Specifically, we analyze the court’s decision under Section 2511(a)(2).

          (a) General rule.—The rights of a parent in regard to a
          child may be terminated after a petition filed on any of the
          following grounds:

                                           […]

              (2)    The repeated and continued incapacity, abuse,
                     neglect or refusal of the parent has caused the child
                     to be without essential parental care, control or
                     subsistence necessary for his physical or mental
                     well-being and the conditions and causes of the
                     incapacity, abuse, neglect or refusal cannot or will
                     not be remedied by the parent.

23 Pa.C.S.A. § 2511(a)(2).

       Under this subsection, the court made the following findings:

             Turning next to [Father], the same Sections [2511(a)(2)]
          apply to his circumstances. The [c]ourt appreciates his
          acknowledgement that the children are currently at a good
          place. The [c]ourt also wonders whether because of that
          belief he has consciously or subconsciously stepped back
          from services for the past few months. Nonetheless, he has
          stepped back. He has not been consistent in attending

____________________________________________


3 We note that neither the petitions for termination, nor the resulting decrees
identified the specific, enumerated sections under Section 2511(a) upon which
termination was granted.       Instead, the Agency listed the text of the
subsections that correspond with 23 Pa.C.S.A. § 2511(a)(1), (2), (5), and (8).
Likewise, the resulting decrees simply granted the petitions.

                                           -6-
J-S41009-20


       counseling appointments or visits and that has had an
       impact on the children’s relationships as they get excited to
       see him or to have him participate and then he is not there.

          While the [c]ourt appreciates that he has a successful
       business and that he had a permit issue that he needed to
       deal with yesterday, he did not come for a day of his
       termination proceedings and that’s concerning as it relates
       to priorities in these circumstances. Again, the issues relate
       to protective capacity and implementation of the education
       that he has had. The [c]ourt could focus on individual
       factors, but the [c]ourt agrees with the other team members
       that it is a composition of factors that creates the issues
       related to protective capacity. Any of them alone would not
       be enough, but in combination they create serious
       questions.

          There were questions relating to the children riding bikes
       without helmets, watching inappropriate movies, there were
       issues related to his continued drinking after completion of
       a DUI Court and three DUIs; but concerning for the [c]ourt
       too is Father’s own testimony looking at some of his
       phrases. The [c]ourt wrote down the following, essentially
       Father’s working on a home with a creek across the road
       where the children can go and do their own thing. They can
       jump on a trampoline. They can play with rabbits. He got
       a go-cart. There were issues related to one child in the
       creek and another child with a go-cart. Father also indicated
       that he wanted to share all of the best moments with the
       kids and he didn’t want to be that guy, essentially the father,
       the disciplinarian.

          Additionally,   related    to  implementation,     Father
       completed the father’s program through SpiriTrust, but
       recently the [c]ourt heard testimony that he lashed out
       through e-mails, text or other communication to both the
       EquiTeam professionals and to Ms. Arp such that he has
       essentially burned bridges with Ms. Arp’s ability to engage
       in creating a stress-free environment for continued visits.

          Father indicated that he understands trauma, but in his
       testimony and when describing the children’s trauma, he
       focused on their behaviors and not his own. When asked
       about [A.L. (born 2010)]’s trauma issues he said, it related
       to isolation and entertaining herself; instead of his neglect,


                                    -7-
J-S41009-20


        his physical abuse, his mental abuse, her witnessing
        domestic violence in the home and her parentification
        related to parenting other siblings. When asked about [A.L.
        (born 2013)]’s trauma issues he indicated that she is an
        attention seeker. He did acknowledge, I was working long
        hours, which was more of a rationalization than an
        acknowledgement of the trauma he had caused, let alone
        where he would need to begin to address it. He came
        clos[est] when he was talking about [T.L. (born 2014)]. He
        said, it’s not like abandonment neglect, it’s just neglect.
        Notably, [T.L. (2014)] is the one with the indicated finding
        of physical abuse as it relates to Father.

        The [c]ourt specifically asked both Catholic Charities team,
        Ms. Kearse, and the professionals, including Ms. Williams,
        how long it would take for the parents to engage in the
        therapy necessary to appropriately address the emotional
        needs of the children. Both service providers indicated it
        would take a long time. Therefore, Father would not, with
        any reasonable time, be in a present position to take
        custody, nor is he likely to be in a position to address the
        emotional needs of the children at any point in the near
        future. For all the reasons stated above […] it is also in the
        children’s best interest to terminate Father’s parental rights.

T.C.O. 1 at 12-16.

     Regarding Section 2511(a)(2), we have explained:

        In order to terminate parental rights pursuant to 23
        Pa.C.S.A. § 2511(a)(2), the following three elements must
        be met: (1) repeated and continued incapacity, abuse,
        neglect or refusal; (2) such incapacity, abuse, neglect or
        refusal has caused the child to be without essential parental
        care, control or subsistence necessary for his physical or
        mental well-being; and (3) the causes of the incapacity,
        abuse, neglect or refusal cannot or will not be remedied.

        The grounds for termination due to parental incapacity that
        cannot be remedied are not limited to affirmative
        misconduct. To the contrary, those grounds may include
        acts of refusal as well as incapacity to perform parental
        duties.



                                     -8-
J-S41009-20



In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa. Super. 2015) (citations,

internal quotation marks, and indentation omitted).

      Turning to Father’s argument, we observe that Father’s Brief is not

divided to correspond with the specific subsections of 2511(a).             See

generally Father’s Brief at 10-31.       Instead, he addresses Section 2511

generally. Moreover, while his Brief includes citations to the record, it does

not include citations to relevant legal authority, nor does it present a coherent

argument indicating where or how the court made a legal error or abused its

discretion. See Pa.R.A.P. 2119(a) (“The argument shall be…followed by such

discussion and citation of authorities as are deemed pertinent.”); see also

Commonwealth v. Hansley, 24 A.3d 410, 415 (Pa. Super. 2011) (“The

court’s review and legal analysis can be fatally impaired when the court has

to guess at the issues raised.”)

      Be that as it may, given the court’s findings and Father’s arguments, we

can still discern a common theme. Father evidently concedes there had been

abuse, neglect, and an inability to parent, which has caused the children to be

without his parental care. The crux of his argument is that he did all that the

family service plan asked of him. Indeed, the court acknowledged Father’s

compliance and progress over the course of the dependency proceedings, but

found termination was warranted based on Father’s inability to parent.

Therefore, we decline to find waiver, but we construe Father’s challenge under

Section 2511(a) as confined to the third step of the Section 2511(a)(2)

analysis.

                                      -9-
J-S41009-20



      As the court noted, Father regressed in the months leading up to the

termination hearing. Father’s Brief cites the previous, positive testimony of

Carla Arp, an employee with the service provider Pressley Ridge. See Father’s

Brief at 20. However, her testimony at the termination hearing told another

story: “There has been really a complete disintegration of the relationship that

I have with [Father] over the last serval months.        His communication is

virtually nonexistent, several visits have been canceled, he is very hostile.”

See N.T., at 70.    Ms. Arp testified that Father had displayed appropriate

parenting during supervised visits, but her concerns remained: “It’s not that

he doesn’t have the ability to appropriately parent, he knows the skills. He

stopped employing them at some point, but that’s not my concern.             My

concern is more about his ability to protect the children.” Id. at 72.

      Specifically, Father demonstrated an inability to tend to the children’s

safety and emotional needs. As it pertains to the children’s safety needs, the

concern is that Father displayed questionable judgment at best, or an inability

to comprehend safety issues at worst. Ms. Arp testified Father showed the

children rated-R movies, allowed A.L. (2010) to cook, riding bikes without

helmets, and driving the children on a tractor on a main road. Id. at 79, 104.

None of these actions were particularly worrisome in and of themselves.

      More troubling was Father’s inability to comprehend and tend to the

children’s emotional needs, which are significant.      At one point, Ms. Arp

considered separating the older children from the younger children, because

Father gave into A.L. (2013)’s attention seeking behavior while ignoring the

                                     - 10 -
J-S41009-20



other children, which, in turn, caused conflict among the siblings. See id. at

76-77. Over time, Father showed some progress. Ms. Arp testified: “I do

think there came a time where he started to acknowledge, wow, I may have

caused trauma to my children.” Id. at 113. But in time, Father regressed and

has “fallen back on blaming everyone else involved in this process for the

trauma his children are enduring.” Id.

      Ms. Arp’s testimony comports with the expert opinions proffered by Ellie

Williams, the executive director and mental health therapist at EquiTeam, a

service provider.   Indeed, the children have serious behavioral needs as a

result of their trauma. Ms. Williams testified that the children were diagnosed

with disorganized attachment disorder. “[Disorganized attachment disorder]

doesn’t meet the qualifications for full blown reactive attachment disorder

[RAD], that is a very severe diagnosis, and I hesitate to give that.

Disorganized attachment is just they haven’t reached the level of RAD. There

hasn’t been sort of killing animals or severe instances like that, but they are

unable or have challenges attaching to caregivers and parental figures.” See

N.T. at 171.

      The reason for this diagnosis is that all of the children have experienced

significant “developmental trauma.”      Ms. Williams explained basis of the

trauma as follows: “[W]hen there hasn’t been the nurturing and the love and

the care in an early childhood infancy, toddler, they believe, they start to

believe when there has been neglect, ‘I’m the bad person.’ They have so

much shame. […] Their acting out to an extreme level, the shame, this is who

                                    - 11 -
J-S41009-20



we are, we are this bad and this is why we do this.” Id. at 167. Consequently,

the children displayed extreme behaviors, acted out, and refused to listen to

directions. Id. at 157.

      In order to address this misbehavior, Ms. Williams testified that she

employed “didactic developmental psychotherapy techniques.” Id. at 161.

For instance, when the children are engaging in an activity in a dangerous

manner, Ms. Williams will offer to teach the children to do the activity safely.

If she told them “don’t do that,” Ms. Williams explained that the children will

be triggered and act out. By engaging them in this manner, the children lose

interest in the “fun” of acting out. See id. at 159-162.

      Ms. Williams’ testimony made clear that reunification can only be

achieved once the relationship between the parents and the children is

repaired, but that repairing the relationship necessarily means addressing the

trauma.   Ms. Williams testified that this would take “years and years and

years.” See N.T. at 183. Importantly, the parents would need to be “healthy

and regulated” before they could even begin that work. Id. But Father has

displayed either a refusal or an inability to address these concerns.

      Ms. Williams testified that, while Father was engaged in the therapy

sessions, Father resorted to minimizing his past mistakes and made hollow

statements that he would do better. Id. at 182. Shortly before the termination

hearing, Father emailed Ms. Williams to vent his frustrations about the case.

Id. at 188.   Ms. Williams characterized the email as displacing blame and

minimizing the children’s issues. Id. at 188-189. For instance, Father said

                                     - 12 -
J-S41009-20



80 percent of children have tantrums; Ms. Williams testified that all children

have tantrums, but that she had “never experienced such extreme behaviors

within a therapy session [with the children] prior to this [case], ever.” Id. at

189.

       In light of the above, we conclude the orphans’ court did not abuse its

discretion in determining Father could not or would not remedy his inability or

refusal to parent, thereby satisfying the third element of the Section

2511(a)(2) analysis. We agree with the court’s broader view that Father’s

cooperation with various family service plan programs is for naught if he

cannot or will not address the children’s heightened behavioral needs, which

necessarily includes addressing their underlying trauma.

       Having concluded the orphans’ court did not abuse its discretion

regarding the first prong of the termination analysis under Section 2511(a)(2),

we turn to the second prong of the analysis under Section 2511(b). This

section addresses the needs and welfare of the children under the standard of

“the best interests of the child.” See In re C.M.K., 203 A.3d 258, 261 (Pa.

Super. 2019) (citation omitted). Specifically, Section 2511(b) provides:

         (b) Other considerations.--The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the parent.
         With respect to any petition filed pursuant to subsection
         (a)(1), (6) or (8), the court shall not consider any efforts by
         the parent to remedy the conditions described therein which


                                     - 13 -
J-S41009-20


           are first initiated subsequent to the giving of notice of the
           filing of the petition.

23 Pa.C.S.A. §2511(b).

        Under this prong of the termination analysis, the orphans’ court

determined that the children’s needs and welfare would be best served by

terminating Father’s rights. The court summarized those findings as follows:


               [Regarding A.L. (born 2010)], she, while not having been
           in this home long, has been there long enough that she feels
           safe, secure, bonded with her sister and ready to move
           forward in her current setting. Notably while […] Father
           [has had] an opportunity to participate in counseling, that
           has not allowed them any meaningful way to help [A.L.
           (2010)] address the trauma in any way that would allow her
           to feel safe and move forward in the care of either parent.

              As it relates to [A.L. (born 2013)], the only person
           currently capable of addressing her current behaviors
           appears to be the foster parents. The [c]ourt has some
           concerns and would certainly like to support the foster
           parents with additional evaluations, which are underway. It
           is clear, however, that neither parent can handle those
           behaviors. Therefore, it is in her best interests to terminate
           parental rights.

              As it relates to [T.L. (born 2014)], his strongest bond at
           this point is most likely with his siblings. He also needs
           permanency. He has been in a stable foster home and
           needs to know that he will be able to stay there.

T.C.O. 1, at 10-11.

        The court added:

             [A.L. (born 2013)] currently is experiencing severe
           behavior problems that only the parents[4] are able to
____________________________________________


4   The context indicates that the court was referring to the foster parents.

                                          - 14 -
J-S41009-20


         address. [T.L. (born 2014)], while he would like to return
         to parents, clearly has some past trauma where his behavior
         is also dysregulated and unlikely to be controlled in a safe
         way by the parents. Notably in his case also the foster
         parents were the ones who were successfully able to de-
         escalate him.

             In looking at all of the children’s bonds with their parents,
         it is clear that they have affection, but it is not clear that
         any of the children see the parents in a parental role. They
         are the play parents. They have been resistant to doing
         homework, imposing discipline, and doing the tough things
         that parents need to do. In summary, the [c]ourt is
         terminating the parental rights of all parents as it relates to
         these [] children.

T.C.O. 1, at 16 (footnote added).

      With no citation to the record, Father argues “it is easily discernible that

a strong bond exists between Father and the children” and that termination is

“in no way beneficial” for them. See Father’s Brief at 31-32. We disagree.

      For one, although the bond analysis is “a major aspect of the Section

2511(b) best interest analysis, it is nonetheless only one of many factors to

be considered by the [orphans’] court when determining what is in the best

interest of the child.” In re A.D., 93 A.3d 888, 897 (Pa. Super. 2014) (citation

omitted). More to the point, the question is not whether a bond exists, but

whether termination would destroy a necessary and beneficial bond. See In

re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010).

      Here, while the children have love and affection for Father – and have

some degree of a bond with him – it is clear any detriment in severing that

bond will be outweighed by the benefit of achieving stability for the children.

Ms. Arp testified that she would not categorize the bond between Father and

                                      - 15 -
J-S41009-20



children as a “parental” bond, such that they identify Father as a provider.

See N.T. at 117. “I think it is a bond of familiarity based on history. They

care about their dad. They are excited to see their dad. I see that enthusiasm

when they return to the foster parents. So I don’t want to mislabel what it is,

but they do care about their dad, and they are excited to see him and have

fun with him. These kids have been in care so much of their lives that I’m not

sure they recall a time or the bond, so to speak, is based on what our family

used to look like.” Id. Ms. Arp explained further that the bond is “more of a

reciprocal need; Father provides the attention the children crave, and that

attention feeds Father’s need to be wanted.” Id. at 120. Ms. Williams opined

that termination would be in the children’s best interests because “[t]he extent

of their trauma [is] so severe and there needs to be stability for the children

to be able to work through that.” Id. at 170.

      To the extent the children have progressed, this progress depends on

their ability to receive permanency and stability, which the record indicates

can only be achieved through termination.        Therefore, we conclude the

orphans’ court did not abuse its discretion when it found termination best

served the children’s needs and welfare.




                                     - 16 -
J-S41009-20



     Decrees affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/2020




                          - 17 -